Citation Nr: 1138998	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for post-operative reconstruction of the left shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for neck disability as secondary to service-connected post-operative reconstruction of the left shoulder.

3.  Entitlement to service connection for right shoulder disability as secondary to service-connected post-operative reconstruction of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for post-operative reconstruction of the left shoulder from 10 to 20 percent and denied service connection for disability of the right shoulder and neck as secondary to the service-connected post-operative left shoulder disability.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate the claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran's left shoulder was last examined for VA compensation purposes in November 2006.  It appears from the available VA treatment records that his disability may have undergone a material change since that time.  In addition, although the November 2006 examiner noted that the Veteran's range of motion was limited by pain, weakness, and fatigue after repetitive use, no attempt was made to quantify that functional impairment in terms of additional loss in range of motion, as contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995).  A new examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (2011) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

The Veteran maintains that he has stiffness and pain in his neck related to his service-connected left shoulder disability.  An October 2007 VA treatment record notes that his neck complaints "may be due to overuse of these muscles to compensate for limited shoulder AROM [active range of motion]."  A November 2007 VA rheumatology report indicates that his chronic left shoulder and neck pain are likely due to a combination of subacromial bursitis and torticollis, and "cervicalgia" was diagnosed in December 2008.

Because the evidence suggest that the Veteran might have an identifiable disability of the neck (i.e., torticollis), and also suggests that problems with his neck might be attributable, at least in part, to his left shoulder disability, the requirements for a VA examination and opinion have been satisfied.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because no such examination or opinion has thus far been obtained, further development is required.

During a VA examination conducted in November 2006, it was noted that the Veteran had undergone right shoulder surgery in August 2005.  A VA treatment record dated in October 2007 shows that he was followed at a private facility for physical therapy in 2006, after the reported right shoulder surgery.  A VA treatment record dated in May 2008 shows that he saw an orthopedic surgeon on May 21, 2008, and was referred to physical therapy, in connection with worker's compensation for a work-related right shoulder injury.  During a hearing held at the RO in September 2008, the Veteran testified that he was receiving current treatment for his right shoulder at the University of Connecticut.

Presently, although the claims file contains limited records of private treatment of the Veteran's right shoulder disability (from July 2005 and November 2006), it does not contain records corresponding to all of the treatment he has reported.  Accordingly, and because VA has not solicited releases from the Veteran since learning of the records' existence, further development is necessary.  See 38 C.F.R. § 3.159(e)(2) (2011) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will notify the claimant of the records and request that the claimant provide a release for the records).

Records of the Veteran's VA treatment were last obtained on December 18, 2008.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, this case is REMANDED for the following action:

1.  Ask the Veteran to provide medical record release forms for records pertaining to his right shoulder surgery in August 2005, his subsequent physical therapy in 2006, his visit with an orthopedic surgeon on May 21, 2008, the physical therapy for which he was subsequently referred, his ongoing treatment at the University of Connecticut, and any relevant records pertaining to his receipt of worker's compensation for a work-related right shoulder injury.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA Medical Center in Newington, Connecticut since December 18, 2008.  The evidence obtained, if any, should be associated with the claims file.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his left shoulder.  The examiner should review the claims file.  After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected disability of the Veteran's left shoulder.

In so doing, the examiner should conduct range of motion studies on the shoulder to include the degree at which such pain begins.  The examiner should document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.  

A complete rationale for all opinions should be provided.

4.  Also arrange to have the Veteran scheduled for an examination of his neck.  The examiner should review the claims file.  After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should provide an opinion with respect to each of the following questions:

a.  Does the Veteran have a diagnosed disability of the neck?

b.  If the Veteran has a diagnosed disability of the neck, is it at least as likely as not (i.e., is it 50 percent or more probable) that such disability was caused by or permanently worsened beyond normal progression by the service-connected disability of his left shoulder?

In answering these questions, the examiner should consider, among other things, the diagnosis of torticollis found in the Veteran's VA treatment records, and the statement in an October 2007 VA treatment record to the effect that the Veteran's neck complaints "may be due to overuse of these muscles to compensate for limited shoulder AROM [active range of motion]."  A complete rationale for all opinions should be provided.

5.  After conducting any additional development deemed necessary, the claims should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter the claims file should be returned to the Board if in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

